Citation Nr: 0717487	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-38 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served in the military from September 1975 to 
August 1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which granted the veteran's claim for service connection for 
irritable bowel syndrome (IBS) and assigned an initial 0 
percent (i.e., noncompensable) rating retroactively effective 
from July 9, 2003.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at others).

In an August 2005 decision issued during the pendency of his 
appeal, the RO increased the rating for the veteran's IBS 
from 0 to 10 percent with the same retroactive effective date 
of July 9, 2003.  He has since continued to appeal, 
requesting an even higher rating.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993) (a veteran is presumed to be seeking 
the highest possible rating unless he expressly indicates 
otherwise).

In his April 2004 notice of disagreement (NOD) and November 
2004 substantive appeal (VA Form 9), the veteran alleged that 
his pay has been cut, that he will probably never move up or 
get a raise, and that his employer has been making special 
accommodations ("putting up with...") the impairment 
resulting from his IBS - but may not continue to.  He also 
disputed the notion that his IBS symptoms are all in his 
head, i.e., psychosomatic; records show he also has a 70 
percent rating for an underlying chronic anxiety disorder, 
and separate additional ratings for other unrelated service-
connected disabilities.  These allegations are tantamount to 
a claim for a total disability rating based on individual 
unemployability (TDIU).  See, e.g., Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 
1 (2001).

The Board has jurisdiction to consider the veteran's possible 
entitlement to a TDIU in this appealed claim for a higher 
rating for his IBS when the TDIU issue is raised by assertion 
or is reasonably indicated by the evidence, regardless of 
whether the RO has expressly addressed this additional issue.  
See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 
(1991).  But the question of TDIU entitlement may be 
considered a component of an appealed increased rating claim 
only if the TDIU claim is based solely on the disability or 
disabilities that are the subject of the increased rating 
claim.  VAOPGCPREC 6-96.  And, here, it is unclear whether 
the veteran is still employed (keeping in mind he submitted 
his NOD and VA Form 9 some 3 years ago) and whether, even if 
he is not, this is due to his IBS at issue in this appeal or, 
instead, also the result of the severity of his other 
service-connected disabilities, including his underlying 
chronic anxiety disorder.  So the Board will not assume 
jurisdiction over the TDIU claim.  If the veteran indeed 
intends to file a claim for this additional benefit, then he 
needs to do so at the RO.

In any event, since the claim for a higher initial rating for 
the IBS must be further developed before being decided on 
appeal, the Board is remanding this claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

The February 2004 rating decision at issue granted service 
connection for the IBS.  And as already alluded to, the RO 
determined the IBS was associated with an underlying chronic 
anxiety disorder - already service connected and rated at 
the 70-percent level effectively since February 7, 1990.  
Evidence addressing the severity of the IBS was also of 
record at that time and included the report of a 
VA examination in November 2003.



The veteran now has a 10 percent rating for his IBS under 
Diagnostic Code 7319.  Under this code, moderate disability 
with frequent episodes of bowel disturbance with abdominal 
distress warrants a 10 percent rating.  Severe disability 
manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
warrants a 30 percent rating.  38 C.F.R. § 4.114, DC 7319.

In a July 2003 statement, the veteran alleged that his IBS 
was chronic and severe, resulting in his tardiness to work 
and failure to attend church for two years.  He stated that 
he often had to use a toilet within 30 minutes of eating and 
sometimes within two minutes after cooking food.  In his 
April 2004 NOD, he said that his frequent use of bathrooms 
makes everyday experiences like commuting to work or 
attending church more difficult.  He also said he wears two 
pairs of underpants, just in case he experiences a sudden 
onset of the IBS, and that he has hygiene problems as a 
result of this condition.  In his even more recent November 
2004 VA Form 9, he again spoke of the employment-related 
problems mentioned.  He also said he used the bathroom 3 
times before his November 2003 VA examination and again 2 
times after, but that this was not reflected in the report of 
that evaluation, which he also said was cursory, at best, 
since it lasted less than a minute and only essentially 
involved the examiner pressing on the veteran's stomach and 
asking whether it hurt.

Some of the other medical evidence on file also reflects 
these same complaints.  For example, the report of the 
November 2003 VA examination indicates persistent diarrhea.  
Then, a letter from a VA physician, received in April 2005, 
indicates the veteran's IBS had become "severe."  This letter 
also indicates his IBS had worsened and now interferes with 
his ability to work.

VA's General Counsel has indicated that, when, as here, it is 
asserted the severity of a service-connected disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  This is especially true here since the most 
recent VA compensation examination - in November 2003, is 
some 3 years old and did not involve a review of the 
veteran's claims file for his pertinent medical and other 
history.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(Court determined the Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

With respect to the specific rating criteria at issue, the 
Board observes that the veteran's November 2003 VA 
examination report does not provide sufficient clinical 
information to properly evaluate the severity of his IBS.  
Significantly, the VA examiner put the veteran's complaints 
of diarrhea into the diagnosis but did not otherwise quantify 
the extent of his symptoms in terms of whether his IBS was 
mild, moderate, or severe.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7319.  That may have been partly because that 
examination was not provided in conjunction with his claim 
for a higher initial disability rating; instead, it was given 
when he was trying to establish that his IBS was related to 
his military service (i.e., service connected).  See Snuffer 
v. Gober, 10 Vet. App. 400, 402-403 (1997) (contemporaneous 
examination required for purposes of deciding an increased 
rating claim).  See 38 U.S.C.A. § 5103A(d).  Therefore, he 
should be provided another VA examination to ascertain the 
current severity of his IBS.

Also, while this case is on remand, this will provide the 
opportunity to provide comprehensive notification as to the 
applicability of the Veterans Claims Assistance Act (VCAA) to 
the claim.  The VCAA was signed into law on November 9, 2000, 
and it prescribed several essential requirements regarding 
VA's duties to notify and assist with the evidentiary 
development of a pending claim for compensation benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).



On March 3, 2006, during the pendency of this appeal to the 
Board, the U. S. Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), which addressed the provisions of the VCAA in 
situations, as here, where the veteran has filed a claim for 
a higher rating for an already service-connected disability.  
According to the Dingess/Hartman holding, VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements are:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, too, Dunlap v. Nicholson, No. 03-320 
(U.S. Vet. App. Mar. 22, 2007).

The veteran thus far has been sufficiently apprised of the 
procedures for obtaining evidence relevant to his claim, 
through the issuance an October 2003 VCAA notice letter that 
explained the general requirements to substantiate it and 
that set forth an explanation as to the mutual obligation 
between VA and himself to obtain additional supporting 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  But he has not yet received notice of the 
downstream disability rating and effective date elements of 
his initial, underlying, claim for service connection, in 
accordance with the holdings in Dingess/Hartman and Dunlap.  
So he should be provided a supplemental notice letter that 
includes a discussion of these specific downstream elements.

As well, an April 2005 letter from a VA physician indicates 
the veteran continues to receive ongoing medical care for his 
IBS at the VA Medical Center (VAMC) in Washington, DC.  These 
additional treatment records should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in the agency's constructive, if not actual, possession 
and must be obtained if the material could be determinative 
of the claim).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
letter concerning the claim on appeal, 
with a copy to his representative.  The 
letter must:  1) advise him of the type of 
evidence needed to substantiate this 
claim; 2) advise him of what evidence VA 
will obtain; 3) advise him of what 
evidence he is responsible for obtaining; 
and 4) tell him to submit all relevant 
evidence in his possession.  The letter 
should also include an explanation of the 
information or evidence needed to 
establish a disability rating and 
downstream effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007).  See, too, Dunlap v. Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 22, 2007).

2.  Also obtain the names and addresses of 
all VA and non-VA medical care providers 
who have treated the veteran for IBS or 
related disorders since October 2003.  
This should include, but is not limited 
to, treatment at the VAMC in Washington, 
DC.  With any necessary authorization, 
obtain these records.

3.  Schedule the veteran for a VA 
gastrointestinal examination to obtain a 
medical opinion concerning the current 
severity of his IBS.  And to facilitate 
making this important determination, have 
the designated examiner review the 
relevant evidence in the claims file for 


the veteran's pertinent medical and other 
history.  All necessary diagnostic testing 
and evaluation should be performed.  The 
objective clinical findings should be 
expressed in terms of the applicable 
rating requirements.  See 38 C.F.R. § 
4.114, Diagnostic Code 7319 (2006).  
The examiner should discuss the rationale 
of the opinion.

4.  Then readjudicate the claim for an 
initial rating higher than 10 percent for 
the IBS in light of the additional 
evidence obtained.  If the claim is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental SOC (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



